Case: 14-60168      Document: 00512882539         Page: 1    Date Filed: 12/26/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 14-60168                                  FILED
                                  Summary Calendar                        December 26, 2014
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

WILLIAM WILBOURN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:12-CR-182


Before STEWART, Chief Judge, and PRADO and HAYNES, Circuit Judge.
PER CURIAM: *
       William Wilbourn appeals from his conditional guilty plea conviction for
possession of a firearm by a convicted felon; the plea was conditioned upon
Wilbourn’s reservation of his right to appeal the district court’s denial of his
motion to suppress.        The district court denied the motion, finding that
Wilbourn had consented to the search of his residence. Alternatively, the
district court determined that the search was justified as a protective sweep.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60168    Document: 00512882539     Page: 2   Date Filed: 12/26/2014


                                 No. 14-60168

      Wilbourn, in his opening brief, does not address the district court’s
protective sweep analysis. Although he addresses the issue in his reply brief,
“[t]his court does not entertain arguments raised for the first time in a reply
brief.” United States v. Ramirez, 557 F.3d 200, 203 (5th Cir. 2009).
      This court “will not raise and discuss legal issues that [Wilbourn] has
failed to assert.” Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d
744, 748 (5th Cir. 1987). Because Wilbourn has not addressed the denial of his
motion to suppress on the basis that the search was justified as a protective
sweep, he has abandoned the issue on appeal. See Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993). Additionally, because the ruling presents an
independent, unchallenged ground for the district court’s denial of the motion
to suppress, we affirm the district court’s denial on that basis without
addressing Wilbourn’s other arguments. See United States v. Thibodeaux, 211
F.3d 910, 912 (5th Cir. 2000); see also United States v. Mitchell, 334 F. App’x
665, 665-66 (5th Cir. 2009) (holding that appellant abandoned, by failing to
brief, any argument challenging the district court’s alternative holding that
the good faith exception to the exclusionary rule applied).
      AFFIRMED.




                                       2